DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The alternative claim indicator of claim 25 in the Amendment field December 22, 2021 is accepted since although the new claim is “currently amended” because the entire claim is added (meaning technically accurate), the claim indicator of “new” clearly should have been used. In view of the prior claims filed January 18, 2021 and the claim indicators of claims 21-24 in the December 22, 2021 amendment, the status is accurate and clear (see MPEP 714(II)(C)(E) setting forth the Examiner’s right to accept alternative indicators if the status of the claim is accurate and clear) and is accepted in order to prevent delay in prosecution. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saks (US 2,037,928) in view of Burkardt et al. (DE 102018122194; hereinafter “Burkardt”).

Claim 25
Saks discloses a clutch pack for a clutch in a drive train of a motor vehicle, comprising: 
an axis defining an axial direction (center of FIG. 1 and rotation axis of all components in FIG. 1); 
a disk (entirety of FIG. 1), rotatable about the axis, for contacting a counter-disk to transfer a torque (inherent in the term “clutch plate” and also described by page 1, left column, lines 1-35), the disk comprising: 
a main body (e.g., 7) comprising a contact region (contact surface of 7) for absorbing torque from or transferring a torque to the counter-disk; 
a toothed region (1 at innermost side of 2); and 
an axially flexible region (see annotated FIG. 4 below) formed as a spring plate portion disposed between the contact region (left or right surfaces of 7) and the toothed region (innermost side of 2 which is the upper end of 2 in FIG. 4), wherein the toothed region (formed as part of 2) and the axially flexible region  (formed by 4 as cutout on 2) are integrally formed from a same piece of material (see FIG. 1).
[AltContent: textbox (Axially flexible region)][AltContent: arrow]
    PNG
    media_image1.png
    146
    92
    media_image1.png
    Greyscale

Saks does not disclose that the spring plate forming the flexible region is steel. However, clutch disk springs are known to be steel. For example, Burkardt discloses .

Allowable Subject Matter
Claims 11-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 11, the prior art does not disclose or render obvious a clutch pack comprising the combination of features as recited including “a plurality of circumferentially arranged sections, each comprising a plurality of individual teeth, evenly distributed over a circumference, and a plurality of arcuately shaped portions, devoid of teeth, arranged between respective pairs of the plurality of circumferentially arranged sections” in combination with the flexible region. In the prior art that includes a flexible region, the teeth are uniformly spaced. Furthermore, it would not have been obvious to alter one of the references that includes the flexible region to include less teeth, i.e., to include arcuately shaped portions devoid of teeth between groupings of teeth, since this would increase the needed strength of the teeth that remain which would be non-obvious to do in view of an arrangement that provides axially flexibility potentially increasing torque fluctuations on those teeth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659